Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to a Terminal Disclaimer entered on May 17, 2022 for patent application 17/123,484 filed on December 16, 2020.


Claims 21, 23-25, 27, 28, 30-32, 34, 35 and 37-39 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “receiving, by a token provider computer from a communication device operated by a user, an interaction token request message comprising user input data comprising one or more user identifiers, a resource identifier for a resource, a time period to acquire the resource, and an interaction value” in combination with “analyzing the user input data” in further combination with “generating, by the token provider computer and in response to receiving the interaction token request message, an interaction token based on: determining a user account associated with the user based on the one or more user identifiers of the user input data” in further combination with “transmitting, by the token provider computer, a token approval request message to an authorizing entity computer, the token approval request message including the user input data and the user account associated with the user” in further combination with “the authorizing entity computer configured to: initiate a placement of a hold for funds on the user account for the interaction value and a threshold value, the interaction token corresponding to the interaction value, the threshold value, and the time period to acquire the resource” in further combination with “identify value reduction elements that can be applied to the resource based on the one or more user identifiers of the user input data” in further combination with “and transmit a token approval response message including the value reduction elements to the token provider computer” in further combination with “receiving, by the token provider computer and from the authorizing entity computer, the token approval response message” in further combination with “and transmitting, by the token provider computer, the interaction token and the value reduction elements to the communication device” as recited in the claim.
Independent claims 28 and 35 are allowed for similar reasons as claim 21. Dependent claims 23-25, 27, 30-32, 34 and 37-39 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21, 23-25, 27, 28, 30-32, 34, 35 and 37-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 13, 2022